COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Debeyon Patrice Young v. The State of Texas

Appellate case number:    01-15-00412-CR

Trial court case number: 1388619

Trial court:              208th District Court of Harris County

       This case was abated and remanded to the trial court on January 5, 2016. The order of
abatement directed the trial court to determine whether the certification of defendant’s right of
appeal was correct, and if not, to hold a hearing and enter an amended certification. On January
29, 2016, a supplemental clerk’s record was filed containing an amended certification, reflecting
appellant, Debeyon Patrice Young, has the right to appeal.

       Accordingly, we REINSTATE this case on the Court’s active docket.

       Further, appellant’s brief is ORDERED to be filed within 30 days of the date of this
order. See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.

Judge’s signature: _/s/ Harvey Brown
                    Acting individually     Acting for the Court


Date: February 23, 2016